Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150571(101)                                                                                               Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  MICHIGAN DEPARTMENT OF                                                                                              Justices
  TRANSPORTATION,
           Plaintiff-Appellee,

  v                                                                 SC: 150571
                                                                    COA: 315453
                                                                    Wayne CC: 09-015581-CK
  DETROIT INTERNATIONAL BRIDGE
  COMPANY,
            Defendant-Appellant,
  and
  SAFECO INSURANCE COMPANY OF
  AMERICA,
             Defendant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 30, 2015
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2015
         a0921
                                                                               Clerk